Title: From James Madison to Isaac Briggs, [post 8 October] 1802
From: Madison, James
To: Briggs, Isaac


Sir
Washington [post 8 October] 1802
I have received your letter of Aug. 12. inclosing a certificate that the Farmer’s Society at Sandy Spring has been pleased to elect me an honorary corresponding member. I beg you to offer to the Society my sincerest acknowledgments for this testimony of respect; to which I can have no other title than my veneration for the art, for improving which the Society has been instituted. The art which draws from the earth the subsistence of mankind, is not only the most important in itself, but the basis of all other arts. In this country the cultivation of this art is invited too by many considerations which are peculiar to it. The Citizens therefore who devote their zeal to this object, have a merit, to which I should be more proud in being associated, if I were less conscious of the want of useful co-operation, likely to be chargeable on me. I remain very respectfully Your friend & servt.
James Madison
 

   
   RC (ViU: Coles Collection). Conjectural date here assigned on the assumption that JM wrote this letter shortly after his return to Washington on 6 Oct.



   
   See Thomas Moore to JM, 12 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:474). If there was a covering letter from Isaac Briggs, it has not been found.



   
   Isaac Briggs (1763–1825) graduated from the University of Pennsylvania, surveyed the District of Columbia with Andrew Ellicott, established a printing press at Georgetown, and founded a school at Sandy Spring, Maryland. From 1803 to 1807 he was surveyor of the lands south of Tennessee, and at Jefferson’s request he laid out the route for a post road from Washington to New Orleans. When Briggs departed for Natchez in May 1803 Jefferson described him as being “in point of science … second to no man in the United States” (Ella Kent Barnard, “Isaac Briggs, A.M., F.A.P.S.,” Md. Historical Magazine, 7 [1912]:409–19).


